  Case 3:19-cr-30160-RAL Document 65 Filed 08/19/20 Page 1 of 2 PageID #: 360



                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                       CENTRAL DIVISION


 UNITED STATES OF AMERICA,                                          3:19-CR-30160-RAL


                         Plaintiff,

                                                             ORDER DENYING MOTION TO
         vs.                                                         SUPPRESS

 NATHEN DOHERTY,
 a/k/a Nathan Doherty,

                         Defendant.




        Defendant Nathan Doherty moved to suppress statements he made along with all the


evidence police officers seized when searching his person and property. Doc. 39. Magistrate


Judge Mark A. Moreno issued a report and recommendation on August 4, 2020, recommending


that Doherty's motion be denied. Doc.61.


       This Court reviews a report and recommendation pursuant to the statutory standards found


in 28 U.S.C. § 636(b)(l), which provides in relevant part that "[a] judge of the [district] court shall

make a de novo determination of those portions of the report or specified proposed findings or


recommendations to which objection is made." However, "[i]n the absence of an objection, the


district court is not required 'to give any more consideration to the magistrate's report than the


court considers appropriate.'" United States v. Munllo-Figueroa, 862 P. Supp. 2d 863, 866 (N.D.


Iowa 2012) (quoting Thomas v. Am, 474 U.S. 140, 150 (1985)).
  Case 3:19-cr-30160-RAL Document 65 Filed 08/19/20 Page 2 of 2 PageID #: 361




        Doherty has not objected to the report and recommendation and the fourteen days for doing


so has now passed. Nevertheless, this Court has reviewed the report and recommendation de novo


and agrees with it in full.


        Accordingly, it is hereby

        ORDERED that the Report and Recommendation for Disposition of Motion to Suppress,

Doc. 61, is adopted. It is further


        ORDERED that Doherty's Motion to Suppress, Doc. 39, is denied.




        DATED this _\^ day of August, 2020.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
